Grant, J.
(after stating the facts). Municipalities are not required to keep their streets and sidewalks absolutely smooth. There have always been depressions and elevations in both. A condition of reasonable safety is all that the law requires. This court has repeatedly held that depressions equal to, and deeper than, this, and elewations constituting as great, or greater, obstructions than this depression, do not constitute negligence on the part of municipalities. Jackson v. City of Lansing, 121 Mich. 279, and authorities there cited.
One of the plaintiff’s witnesses, a physician, on his direct ■examination, testified that he had passed over this every day of his life and had never met with an accident.
“I lifted up my feet and stepped over it. It was not much of a step. A little notch there — any one going along and not looking might stub their toe, but I never stubbed my toe there.”
This disposal of the case renders a discussion of the •other questions immaterial.
Judgment reversed, and no new trial granted.
Blair, Montgomery, Ostrander, and Hooker, JJ., ■concurred.